Name: Commission Regulation (EC) NoÃ 552/2006 of 5 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6.4.2006 EN Official Journal of the European Union L 98/1 COMMISSION REGULATION (EC) No 552/2006 of 5 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 5 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 75,6 204 63,7 212 111,3 999 83,5 0707 00 05 052 91,1 204 66,3 628 155,5 999 104,3 0709 90 70 052 89,6 204 45,5 999 67,6 0805 10 20 052 67,1 204 39,9 212 49,7 220 43,5 400 62,7 624 63,3 999 54,4 0805 50 10 052 41,3 624 65,0 999 53,2 0808 10 80 388 70,7 400 137,9 404 96,7 508 83,5 512 75,0 524 73,0 528 96,0 720 85,4 804 117,5 999 92,9 0808 20 50 388 81,1 512 78,1 528 74,9 720 44,1 999 69,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.